LANE, Presiding Judge,
dissenting:
I dissent to the order of the majority for the reason that I believe that the appellant has not shown that he has a demonstrable need for the psychiatric expert. I complement Judge Brown, the trial judge, for his well drafted order, and I understand his statement that he would like to have all the information possible prior to making a decision as to the issue of reverse certification. However, the question before us is whether or not the information would be beneficial to the factors affecting the determination required. In enacting 10 O.S.Supp.1989, § 1104.2 the legislature did not include a provision for the determination of whether or not the child could benefit from treatment within the juvenile system. This enactment also created a presumption that a person between the ages of 16 and 18 are to be considered by the courts to be adults if they are charged with one of the crimes listed in the section. In State ex rel. Coats v. Rakestraw, 610 P.2d 256, 258 (Okl.Cr.1980) we said:
It is clear from the statute that the Legislature intended most 16 and 17 year-old persons charged with any of the enumerated offenses should be tried as adults. This is apparent from the different criteria used in making the reverse certification decision — greater weight to be given by the judge to the gravity of the offense charged, and notably absent is consideration of the sophistication and maturity and capability of distinguishing right from wrong and the likelihood of reasonable rehabilitation, both required for regular certification by 10 O.S.Supp. 1979, §§ 3 and 5.
Appellant justifies his request by claiming that the expert could provide insight to the issue of whether or not the public could be protected if the appellant were treated within the juvenile system. In light of the evidence of the nature of the crime committed and the manner in which it was committed I find this evidence is tenuous and the need weak. This is a perfect example of the type of crime that the legislature intended when it said that 16 and 17 year old youths be held accountable as adults.
I would not go so far as to say that psychiatric evidence would not be proper in some cases. It is plain that if the State were to rely on this type of evidence the *1202person charged should also be able to present the same type of evidence. However, in this matter the State did not offer psychiatric experts. It might also be possible that a request such as this might be proper in a different fact situation.